FILING OF ORDINANCES Title 11 O.S. 672.1 [11-672.1](b) (1971), does not require filing a copy of the ordinance of a municipality in every county of the state, but does require that a copy of the ordinance be filed in the county law library of each county wherein the municipality is located.  The Attorney General's Office is in receipt of your opinion request wherein you ask the following question: "Please advise whether 11 O.S. 672.1 [11-672.1](b) requires filing a copy of the ordinances in every county in the State." Title 11 O.S. 672.1 [11-672.1] (1971) provides for the compilation of publication of ordinances relative to municipalities in the State of Oklahoma.  Section 11 O.S. 672.1 [11-672.1](b) states: "(b) At least one copy of such compilation of ordinances shall be deposited free of cost by the municipality in each county law library in the state wherein the municipality is located, and two copies shall be filed with the clerk of the Supreme Court." It is clear from a plain reading of the above-quoted statute that a copy of a municipal ordinance is required to be deposited in each county law library of each county wherein the municipality is located. It is, therefore, the opinion of the Attorney General that your question be answered in the negative in that 11 O.S. 672.1 [11-672.1](b) (1971), does not require filing a copy of the ordinance of a municipality in every county of the state, but does require that a copy of the ordinance be filed in the county law library of each county wherein the municipality is located.  (Donald B. Nevard)